COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Numbers:            01-13-00415-CR; 01-13-00416-CR; 01-13-00417-CR
Trial Court Cause
Numbers:                  1328806; 1328807; 1308988
Style:                    Javier Noel Campos
                          v. The State of Texas
Date motion filed*:       November 24, 2015
Type of motion:           Motion for Extension of Time to File Supplemental Brief on Remand
Party filing motion:      Appellant
Document to be filed:     Supplemental Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           December 7, 2015
         Number of previous extensions granted:       0
         Date Requested:                              December 21, 2015

Ordered that motion is:

              Granted
                    If document is to be filed, document due: December 21, 2015
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Date: December 1, 2015